Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a lubricant supply device or a guide device with the supply device comprising a mounting member, a supply path unit removably attached to the mounting member, the supply path including an introducing port, supply members that project out from the mounted member toward concave portions in a guide rail and a tubular member that connects the port to the supplying members, and (a) the mounted member has a pair of vertical wall portions and a lateral wall portion connecting the pair of vertical wall portions, the supplying members are attached respectively to each of the pair of vertical wall portions, an interval between the pair of vertical wall portions is made greater than a rail width, fit-together portions are formed in the vertical wall portions and the supply members have base portions and projection portions, the base portions being fit into the fit together portions of the vertical wall portions, and the projection portions projecting out from the vertical wall portions in a state in which the base portions are fit into the fit-together portions (claim 1 and 5) or (b) the mounted member has a pair of vertical wall portions and a lateral wall portion connecting the pair of vertical wall portions, the supplying members are attached respectively to each of the pair of vertical wall portions and a thickness of the mounted member and a width of the lateral wall portion are both 
With regards to claims 1 and 5 the closest prior art of record to Katsuya (previously applied) includes a holding portion that is part of the vertical wall thus making the space between the walls narrower than the width of the rail and the supply member is only housed in the structure of the vertical wall assembly and thus does not have a base in the wall and a projection part projecting out of the wall (see additional remarks by Applicant filed 8/11/21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656